United States Court of Appeals
    for the Federal Circuit
            ______________________

                June 14, 2013

                  ERRATA
            ______________________

             Appeal No. 2012-1298

      ORGANIC SEED GROWERS AND TRADE
 ASSOCIATION, ORGANIC CROP IMPROVEMENT
    ASSOCIATION INTERNATIONAL, INC., THE
       CORNUCOPIA INSTITUTE, DEMETER
ASSOCIATION, INC., CENTER FOR FOOD SAFETY,
        BEYOND PESTICIDES, NAVDANYA
  INTERNATIONAL, MAINE ORGANIC FARMERS
  AND GARDENERS ASSOCIATION, NORTHEAST
    ORGANIC FARMING ASSOCIATION OF NEW
     YORK, NORTHEAST ORGANIC FARMING
ASSOCIATION/MASSACHUSETTS CHAPTER, INC.,
 NORTHEAST ORGANIC FARMING ASSOCIATION
   OF NEW HAMPSHIRE, NORTHEAST ORGANIC
 FARMING ASSOCIATION OF RHODE ISLAND, CT
     NOFA, NORTHEAST ORGANIC FARMING
ASSOCIATION OF VERMONT, RURAL VERMONT,
OHIO ECOLOGICAL FOOD & FARM ASSOCIATION,
 FLORIDA CERTIFIED ORGANIC GROWERS AND
 CONSUMERS INC., SOUTHEAST IOWA ORGANIC
      ASSOCIATION, MENDOCINO ORGANIC
     NETWORK, NORTHEAST ORGANIC DAIRY
   PRODUCERS ALLIANCE, MIDWEST ORGANIC
    DAIRY PRODUCERS ALLIANCE, WESTERN
    ORGANIC DAIRY PRODCUCERS ALLIANCE,
 CANADIAN ORGANIC GROWERS, PEACE RIVER
 ORGANIC PRODUCERS ASSOCIATION, FAMILY
 FARMER SEED COOPERATIVE, SUSTAINABLE
LIVING SYSTEMS, GLOBAL ORGANIC ALLIANCE,
FOOD DEMOCRACY NOW!, FARM-TO-CONSUMER
   LEGAL DEFENSE FUND, WESTON A. PRICE
        FOUNDATION, MICHAEL FIELDS
AGRICULTURAL INSTITUTE, FEDCO SEEDS INC.,
    ADAPTIVE SEEDS, LLC, SOW TRUE SEED,
    SOUTHERN EXPOSURE SEED EXCHANGE,
  MUMM'S SPROUTING SEEDS, BAKER CREEK
HEIRLOOM SEED CO., LLC, COMSTOCK, FERRE &
CO., LLC, SEEDKEEPERS, LLC, SISKIYOU SEEDS,
COUNTRYSIDE ORGANICS, WILD GARDEN SEED,
    CUATRO PUERTAS, SEED WE NEED, ALBA
     RANCH, WILD PLUM FARM, GRATITUDE
   GARDENS, RICHARD EVERETT FARM, LLC,
    PHILADELPHIA COMMUNITY FARM, INC,
      GENESIS FARM, CHISPAS FARMS LLC,
      MIDHEAVEN FARMS, KOSKAN FARMS,
   CALIFORNIA CLOVERLEAF FARMS, NORTH
  OUTBACK FARM, TAYLOR FARMS, INC., RON
GARGASZ ORGANIC FARMS, ABUNDANT ACRES,
 T & D WILLEY FARMS, FULL MOON FARM, INC.,
     COMMON GOOD FARM, LLC, AMERICAN
     BUFFALO COMPANY, RADIANCE DAIRY,
 QUINELLA RANCH, NATURE'S WAY FARM LTD.,
    LEVKE AND PETER EGGERS FARM, FREY
   VINEYARDS, LTD., CHUCK NOBLE, LARHEA
   PEPPER, PAUL ROMERO, BRIAN WICKERT,
BRUCE DRINKMAN, MURRAY BAST, AND DONALD
           WRIGHT PATTERSON, JR.,
              Plaintiffs-Appellants,

                   AND

  OCIA RESEARCH AND EDUCATION INC.,
     NORTHERN PLAINS SUSTAINABLE
AGRICULTURE SOCIETY, MANITOBA ORGANIC
 ALLIANCE, UNION PAYSANNE, FAMILY FARM
DEFENDERS INC., INTERLAKE FORAGE SEEDS
LTD., KIRSCHENMANN FAMILY FARMS INC., AND
            JARDIN DEL ALMA,
                 Plaintiffs,

                           V.

     MONSANTO COMPANY AND MONSANTO
            TECHNOLOGY LLC,
            Defendants-Appellees,

                Decided: June 10, 2013
                 Precedential Opinion
                ______________________

The following changes have been made in the opinion
released June 10, 2013:

   Correct the case caption to remove Bryce Ste-
   phens from the list of appellants.

   At page 6, line 32, delete “At least one appellant
   declared that the fear of suit by Monsanto is the
   sole reason he refrained from cultivating organic
   corn and soybeans, and that he would resume
   growing those crops if that threat were eliminat-
   ed. Decl. of Bryce Stephens, Organic Seed Grow-
   ers, 851 F. Supp. 2d 544 (S.D.N.Y. 2012) (No. 11-
   CV-2163), ECF No. 41.”